Exhibit 10.1

 



Date:                  July 1, 2016

 

Parties

Name PGCG ASSETS HOLDINGS SDN BHD (PGCG) Company Registration No 983271-U
Address

Registered Address : No. 37-2 (Room 1), Tingkat 2, Jalan Metro Perdana 7, Taman
Usahawan Kepong, Kepong Utara, 52100 Wilayah Persekutuan Kuala Lumpur, Malaysia.

   

Name Yong Tai Berhad (YTB) Company Registration No 311186-T Address

Registered Address : Ground Floor, 8, Lorong Universiti B, Section 16, 46200
Petaling Jaya, Selangor Darul Ehsan, Malaysia.

 

Background

APGCG is a 90% indirectly owned subsidiary of Prime Global Capital Group Inc, a
public listed company in the USA. Prime Global Capital Group Inc is in the core
business of plantation (namely palm oil, oilseed and durian plantation), assets
holding and development of commercial and residential real estate properties.

 

BYTB is public listed company in the Main Market of Bursa Malaysia Berhad with
its core business in property development, and Impression Melaka as their
flagship project.

 

CPGCG is the registered owner of all that piece of leasehold land located at
Puncak Alam held under H.S.(D) 5460, PT No. 9135, Mukim Ijok, Daerah Kuala
Selangor, Negeri Selangor measuring approximately 21.8921 hectors (Land) which
has obtained the approval from Majlis Daerah Kuala Selangor of a development
order dated 24 February 2016 and 3 March 2016 to develop 1,039 units of mixed
development properties comprising of 2-storey boulevard shop office, stratified
affordable shops, surau, community hall, 4 types of high rise apartment, 2 types
of affordable apartments, 2 ½ storey superlink homes, 2 storey link homes, 2
storey cluster semi-detached homes, cluster homes, 2 storey semi-detached homes,
and 2 storey bungalow homes (Mixed Development Properties).

 

DPGCG and YTB (collectively the Parties and each a Party) intend to jointly
develop the land and construct the Mixed Development Properties (Proposed JV).

 

EThis memorandum of understanding (MOU) is to record the Parties’ intention to
negotiate and finalise the terms in respect of the Proposed JV.

 

 

 

 

Principal terms

1.Purpose

(a)The purpose of this MOU is as an expression of the Parties sincere desire and
intention to use their best endeavours and efforts to negotiate exclusively with
each other with the objective that mutual agreement is reached as to the terms
and conditions for the structure and implementation of the Proposed JV, and the
major commercial terms set out in clause 2 (Commercial Terms) and such other
terms and conditions to be agreed between the parties and to enter into the JV
Agreement.

(a)In executing this MOU, YTB has not independently verified the accuracy of the
information previously furnished by PGCG. This MOU is to be used as a basis for
continued discussions only and the furtherance of the interest of the Parties in
the Proposed JV that shall be subject to the fulfilment of the conditions
precedent below.

 

 

 



 1 

 

 

2.Commercial Terms



The key commercial terms are:

(a)The Parties are considering entering into the Proposed JV.

(b)PGCG will provide YTB with all such information and documents as may be
reasonably required to jointly develop the Land.

(c)The indicative Gross Development Value for the Proposed JV is estimated to be
Ringgit Malaysia Five Hundred Ten Million only [RM510,000,000.00] (equivalent to
approximately United States Dollars One Hundred Twenty Five Million only
[USD125,000,000.00]) based on the exchange rate of USD1 : RM4.08 as at 9.00am,
14.06.2016. This estimated Gross Development Value is an estimate and may be
revised accordingly during the negotiation of the terms for the JV Agreement.

(d)PGCG and YTB shall be entitled to 20% and 80% respectively of the estimated
Gross Development Value for the Proposed JV of RM510,000,000.00 (approximately
USD125,000,000.00) or at such percentage or estimated Gross Development Value as
may be mutually agreed upon at a later date between the Parties.

(e)The participation of the Parties in the Proposed JV is conditional upon the
following conditions precedent being fulfilled on or before 5.00pm, Malaysian
time on the expiry of 4 months from the date of this MOU with an automatic
extension of 2 months from the expiry therefrom or such later date as agreed
between the Parties (Termination Date):

(i)finalisation of the negotiations between the Parties and the terms and
conditions and execution and delivery of the JV Agreement, in the form and
substance that is satisfactory to the Parties;

(ii)completion of all viability studies, assessments and due diligences as
required by YTB including but not limited to financial, legal, tax, technical
and business due diligences and due diligence on the Proposed JV, and the
Parties being satisfied with the results of such viability studies, assessments
and due diligences;

(f)The Parties shall use reasonable efforts to negotiate and enter into the JV
Agreement which will reflect the terms of this MOU and contain such other
provisions as are usual and customary in transactions of this nature including
customary representations and warranties, customary conditions to closing,
indemnifications and covenants and the Parties are satisfied on the warranties
as agreed between the parties.

 

3.Confidential information

3.1Disclosure of information

(a)Subject to clause 3.1(b), the parties must:

(i)keep the Confidential Information confidential;

(ii)not disclose the Confidential Information to any other party;

(iii)keep confidential the fact that Confidential Information has been provided
or is being reviewed;

(iv)keep confidential any discussions in relation to the Proposed JV, including
the fact that the parties are discussing the Proposed JV; and

(b)Clause 3.1(a) will not apply in the following circumstances:

(i)any disclosures required by law, an order of a court, tribunal, governmental
or regulatory body of competent jurisdiction or the listing rules of any stock
exchange and with the prior written consent of the other Parties; or

(ii)any disclosures to the Parties' representatives who reasonably require
access to the Confidential Information in order that the Proposed JV may be
achieved (Representatives).

(c)The Parties must establish and maintain security measures to ensure that any
Confidential Information in its possession or under its control are secure at
all times and will cooperate in the issuance of any press release, announcement
or communication to Representatives, employees, clients, the public or
otherwise, concerning the Proposed JV.

 

 



 2 

 

 

(d)In this clause:

"Confidential Information" means:

(i)all information and know-how (in whatever form) disclosed by or on behalf of
a party to the other party or any representative; and

(ii)any copies of the Confidential Information,

but does not include any information which is in or in the future comes into:

(i)the public domain; or

(ii)the lawful possession of the parties or any of its Representatives,

other than through a breach of the terms of this MOU.

3.2Conditions of disclosure

To the extent that any information may contain any estimates or projections, YTB
has made reasonable inquiry into the subject matter of such estimates and
projections.

 

4.Release

If the JV Agreement concerning the Proposed JV are not executed by 5.00pm,
Malaysian time on the Termination Date (or such later date as agreed between the
parties) for whatever reason, then the Parties are released from all further
obligations and liabilities under this MOU.

 

5.Miscellaneous

5.1Further Assurance

Each Party must do everything necessary, or reasonably required, by the other
party, to give effect to the intentions of the parties as expressed in this MOU.

5.2Expenses

Each of the Parties will bear its own expenses in relation to this MOU and the
transactions contemplated hereby.

5.3Governing Law and Jurisdiction

This MOU is governed by the laws of Malaysia and the parties submit to the
non-exclusive jurisdiction of its courts.

 



 

[image1.jpg] 

 



 3 

